DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-74 are currently pending.
	Claims 1-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained. The rejection is defended by argument of counsel and legal statutes, without addressing the matter  extensively detailed in the rationale provided in support in the body the first action on merit, thus remaining unresponsive.
See: MPRP 2145, citing; 
“However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).”
	Claims 44, 56, 63 and 51-52, 54, 56-57 and 60, where absent an amendment or correcting argument are considered “intended use claims” based on the recited use-case application at preamble as established according to MPEP 2111.02. I and II, specifically to MPEP 2111.02. II
Claims 44, 51, 56 and 63 do not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and in consideration to the prior art structure being capable of performing the intended use, then it meets the claim. 
Claims 44-47, 54-55, 57-62 and 64-74 reciting the “teleconferencing” and/or the “video conferencing” representing the application using each and every limitation earlier recited at claims (using “one or more” neural networks) does not introduce a transformation other than the already addressed matter of obviousness, where the prior art is being capable to perform as claimed in broad language.
NOTE: 
Examiner reiterates the examination principles herein considered under the MPEP 2173.01 (I) addressing the Claim Interpretation and MPEP 2173.02 “Determining Whether Claim Language is Definite”, or MPEP 2173.03 where Undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. If the claim is too broad because it does not set forth that which the inventor or a joint inventor regards as the invention as evidenced by statements outside of the application as filed, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, would be appropriate.
In lieu of the MPEP 2111 for Broadest Reasonable Interpretation, Examiner does not import into the claim limitations language contained in the written description as being defined under various embodiments.
The, BRI (broadest reasonable interpretation) the claims are examined based on the recited language without reading the specification into the claims and determining the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” [MPEP 2111 citing In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004).]  
The "broadest reasonable interpretation standard" means that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. [Id. at 2111.01 citing In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).]  Further, “[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” [Id. at 2111.01 citing Superguide Corp. v. DirecTV Enterprises, Inc., 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).]. 
The Claim Interpretation of the First Action on Merit issued under the Office’s consideration of law and practice is maintained, for remaining unchallenged thus unresponsive to the specific evidence cited in rejection.
Response to Arguments
3.	Applicant’s arguments with respect to the rejection(s) of claims 1-74 and are found unpersuasive as further rebutted. 
The following represents the basis for deciding the finality of this action which would have been rejected otherwise on the same evidentiary basis as the issued action on merits, as guided by MPEP § 1207.03(a) 1), (4) and (5) Factual Situations That Do Not Constitute a New Ground of Rejection.
	Applicant’s Argument
 (i)	At IV point A, of the Remarks, it is alleged;
“Applicant respectfully submits that claim 1 is allowable under 35 U.S.C. 103 over Chatterji in view of Kim at least because the cited portions of Chatterji do not describe "wherein the one or more features are to be used to regenerate the one or more objects of the one or more images after being transmitted over a network to a second computer system" as recited by claim 1. 
The Office cites Chatterji as disclosing "wherein the one or more features are to be used to regenerate the one or more objects of the one or more images after being transmitted over a network to a second computer system," as recited in claim 1. See Non-Final Office Action at pp. 13-14. The cited portions of Chatterji describe a "stream decryption module" that "decrypts a stream received on import port(s) using decryption key(s) stored on [a] trusted platform module." See Chatterji at [0070]. Chatterji discusses that an entity detection module takes frames from a stream that has been decrypted and performs entity detection to identify regions of interest using a CNN. Id. 
As an initial matter, the Office seems to interpret the stream decryption of Chatterji as being analogous to "to regenerate the one or more objects of the one or more images after being transmitted over a network to a second computer system," of claim 1, while seemingly interpreting the decryption keys as the "one or more features" used to regenerate the one or more objects. Applicant respectfully submits that decryption keys are different from "one or more features of one or more objects within one or more images." While a decryption key may be associated with an encrypted video stream of images, nothing in Chatterji suggests that a decryption key is a feature of objects within an image. Chatterji simply suggests retrieving a decryption key from a trusted platform module and using the key to decrypt a received video stream. Thus, Chatterji fails to teach or suggest this aspect of claim 1.”.
(ii)	The same argument reiterated from Claim 1, is extended by Applicants to the remaining claims for;
Independent Claims 8, 15, 22, 29, and 36, Claims 44-74, Independent Claims 44, 51, 56, and 63, Dependent Claims 45-50, 52-55, 57-62, and 64-74, Claims 7, 13, 18, 27, and 40 each depend from one of claims 1, 8, 15, 22, or 36.
	Examiner’s Rebuttal
To point 3.(i), referencing Claim 1, the argument in chief relies on;
“Chatterji in view of Kim at least because the cited portions of Chatterji do not describe "wherein the one or more features are to be used to regenerate the one or more objects of the one or more images after being transmitted over a network to a second computer system" as recited by claim 1. “ further citing substance from Par.[0070] used in the Office Action to emphasize multiple CNNs operating in parallel, as disclosed at the respective paragraph and not intended for teaching the “feature” detection as alleged in; "to regenerate the one or more objects of the one or more images after being transmitted over a network to a second computer system,", “See Chatterji at [0070].”
Further concluding that; “Chatterji simply suggests retrieving a decryption key from a trusted platform module and using the key to decrypt a received video stream.”
To the contrary, the Office Action clearly differentiates the matter disclosed by Chatterji and Kim, from the uncorrelated paragraphs and embodiments solely referenced to Chatterji by Applicants.
Re Claim 1 (Original) Chatterji discloses, wherein the one or more features are to be used to regenerate the one or more objects of the one or more images after being transmitted over a network to a second computer system (regenerate, using the received objects’ features identified at Par.[0003],[0004], [0013],[0019], Fig.10 [0020], to regenerate the images comprising the featured objects from a video stream received for decryption at module 1102 describing the stream analytics 1100 used in the decryption of the video frames from a compressed stream at module 1104, to regenerate the image objects based on the received features or key-points/landmarks, in Fig.6 or Fig.11, Par.[0045], [0069]-[0072] as being performed at the decoder, 206 by using the CNN processing hardware, 210, Fig.2 Par.[0037]).
See, MPEP 707.07(f) Unpersuasive Argument: Arguing Against References Individually. In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Also, Claim 1 is rejected under Kim as well, for teaching the features identification in deep neural networks (DNN), further used to accordingly regenerate images.  
Citing from the OA on merit; the art to Kim discloses a similar method and apparatus comprising multiple NNs, characterizing the objects received in images according to their features and in comparison with the trained reference image for identification as claimed in,
one or more circuits to use one or more neural networks of a first computer system to identify one or more features of one or more objects within one or more images (Fig.1), wherein the one or more features are to be used to regenerate the one or more objects of the one or more images after being transmitted over a network to a second computer system (where a plurality of circuits comprising a reconfigurable training architecture of a deep learning neural network, which includes identifying key elements at feature extraction layers Fig.4, and used in training of a CNN, Par.[0024] comprising object key-features being identified in Fig.3 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 {note the corrected tag numbers in parentheses to be in accord to specification} at the training set (302) comprising different object (304) classes 1-4 etc., of objects (306) being inputted to the DNN (308), to be compared to a trained image i.e., a key image (312) by which regenerating the recognized image at the output of a classifier (314) as taught in detail at Par.[0051]-[0054], where the feature extraction and classifying process is defined at Fig.4 Par.[0056]-[0059] and where the signals are transmitted/received via a network interface Par.[0047], [0071]).

Examiner contends that under the BRI principles cited in full in the NOTE at point 2, above, based on the broad claim recitation (where multiple NNs identify features characteristic to specific objects output from the first computer then, used to regenerate the same objects imaged at a receiving second computer) and in lieu of the extended rationale to combine Chatterji with Kim, the prima facie condition for obviousness has been satisfied by evidence and legal determination, by clearly identifying the evidence to be obvious to one of ordinary skill in regard to the common neural network (NN) operation, (see rejection of Claim 1) according to MPEP § 2142 examination principles.
See, MPEP 707.07(f) Unpersuasive Argument: Bodily Incorporation. In response to applicant’s argument that ["wherein the one or more features are to be used to regenerate the one or more objects of the one or more images after being transmitted over a network to a second computer system"], the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). See rationale to combine in the First Action on Merit. 
See first action on merit viewed under the combination with Kim, expressly teaching the claimed matter. 
Also due to the large number of claims presented, examination norms may be established under, MPEP 707.07(g) Piecemeal Examination. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
Piecemeal examination should be avoided as much as possible. The examiner ordinarily should reject each claim on all valid grounds available, avoiding, however, undue multiplication of references. (See MPEP § 904.03.) Major technical rejections on grounds such as lack of proper disclosure, lack of enablement, serious indefiniteness and res judicata should be applied where appropriate even though there may be a seemingly sufficient rejection on the basis of prior art. Where a major technical rejection is proper, it should be stated with a full development of reasons rather than by a mere conclusion coupled with some stereotyped expression.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In cases where there exists a sound rejection on the basis of prior art which discloses the “heart” of the invention (as distinguished from prior art which merely meets the terms of the claims), secondary rejections on minor technical grounds should ordinarily not be made. Certain technical rejections (e.g. negative limitations, indefiniteness) should not be made where the examiner, recognizing the limitations of the English language, is not aware of an improved mode of definition.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Some situations exist where examination of an application appears best accomplished by limiting action on the claim thereof to a particular issue. These situations include the following:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Where an application is too informal for a complete action on the merits. See MPEP § 702.01;

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Where there is an undue multiplicity of claims, and there has been no successful telephone request for election of a limited number of claims for full examination. See MPEP § 2173.05(n).
To point 3.(ii), regarding the Independent Claims 8, 15, 22, 29, and 36, Claims 44-74, Independent Claims 44, 51, 56, and 63, Dependent Claims 45-50, 52-55, 57-62, and 64-74, Claims 7, 13, 18, 27, and 40 each depend from one of claims 1, 8, 15, 22, or 36, Examiner rebuts based on similar definitions and evidence presented in the First Action on Merit herein reiterated and maintained under Chatterji in combination with the arts to Kim, Sheikh and Li defended solely by association to Chatterji.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors with the applied prior arts.
4.	Claim 1-6, 8-12, 14-17, 19-26, 28-39 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Varun Chatterji et al., (hereinafter Chatterji) (US 2019/0377953) in view of Peter Kim et al., (hereinafter Kim) (WO 2020/112228 A1).
Re Claim 1. (Original) Chatterji discloses, a processor comprising: 
one or more circuits to use one or more neural networks (one or more neural networks (NN), Fig.2, Par.[0037], parallel NNs, [0070]) of a first computer system to identify one or more features of one or more objects within one or more images (using a computer vision processing system comprising neural networks Par.[0004], identifying features in images, e.g., persons, luggage by network layers running on convolutional neural networks, CNN, Par.[0003], [0013] or variably other features as face recognition, gender, age etc., at Par.[0017],[0019], in video of one or more frames 1004 Fig.10, Par.[0068] being transmitted over networks Par.[0038]), 
wherein the one or more features are to be used to regenerate the one or more objects of the one or more images after being transmitted over a network to a second computer system (regenerate, using the received objects’ features identified at Par.[0003],[0004], [0013],[0019], Fig.10 [0020], to regenerate the images comprising the featured objects from a video stream received for decryption at module 1102 describing the stream analytics 1100 used in the decryption of the video frames from a compressed stream at module 1104, to regenerate the image objects based on the received features or key-points/landmarks, in Fig.6 or Fig.11, Par.[0045], [0069]-[0072] as being performed at the decoder, 206 by using the CNN processing hardware, 210, Fig.2 Par.[0037]).
In order to emphasize the obviousness of applying multiple neural network (NN) structures in image processing systems based on identifying objects/subjects present in the respective image frames transmitted or received from bitstreams of data over communication networks to be further regenerated at the receiving site, 
the art to Kim discloses a similar method and apparatus comprising multiple NNs, characterizing the objects received in images according to their features and in comparison with the trained reference image for identification as claimed in,
one or more circuits to use one or more neural networks of a first computer system to identify one or more features of one or more objects within one or more images (Fig.1), wherein the one or more features are to be used to regenerate the one or more objects of the one or more images after being transmitted over a network to a second computer system (where a plurality of circuits comprising a reconfigurable training architecture of a deep learning neural network, which includes identifying key elements e.g., features102 in Fig.1, and at feature extraction layers 702 in Fig.4, and used in training of a CNN, Par.[0007], [0024] comprising object key-features being identified in Fig.3 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 {note the corrected tag numbers in parentheses to be in accord to specification} at the training set (302) comprising different object (304) classes 1-4 etc., of objects (306) being inputted to the DNN (308), to be compared to a trained image i.e., a key image (312) by which regenerating the recognized image at the output of a classifier (314) as taught in detail at Par.[0032]-[0035],[0046],[0048],[0051]-[0054], Fig.4 [0055] where the feature extraction and classifying process is defined at Par.[0056], face features extraction, [0057]-[0063] and where the signals are transmitted/received via a network interface Par.[0047], [0071]).
  
The ordinary skilled in the art would have found obvious before the effective filing date of the application, to consider the similar disclosure of using neural networks in processing video data in codecs, and detect, identify and recognize objects or subjects in the streamed images, based on their specific features, being compressed at one computer site by using CNN prediction models then transmitted to be decrypted i.e., based on the key-points decoded in the image reconstruction process performed at a second networked computer defined in Chatterji, and recognize the computer based plurality of neural networks in Kim by which the feature extraction process known in the art to have applicability in image or character recognition, based on machine learning and training of neural networks, Par.[0003], and regenerate based on the assessed outputs to regenerate an output based on the model based training for image recognition, Par.[0028]-[0029], by which the combination of the prior arts above would have been deemed predictable.
The rationale to combine finds support in the Graham factual inquiries necessary to substantiate the above combination, in view of the instant fact case under consideration and in accordance with explaining the conclusion of obviousness in view of the provisions stipulated in MPEP 2143: Basic Requirements of a Prima Facie Case of Obviousness. I.    EXEMPLARY RATIONALES 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
that may support a conclusion of obviousness above evidenced, MPEP 2141.III including :
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results [Kim. Par.[0034]; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results [Kim. Being known in the art Par.[0034]; 
 (C) Use of known technique to improve similar devices (methods, or products) in the same way [Kim. Improving performance Par.[0047],[0063]; 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results [thus concluding to predictable results, Kim; Par.[0025];
Furthermore, Examiner had given consideration ascertaining the level of ordinary skill necessary to maintain objectivity per MPEP 2143/03 (I, II, III), as determined from the claimed language, disclosure in specification and drawings.
      
Re Claim 2. (Original) Chatterji and Kim disclose, the processor of claim 1, wherein: 
Chatterji teaches about, the one or more images comprise a first image and one or more additional images (this claimed limitation admittedly remarks in a self-explanatory notion that more images would always comprise a first image and other one or more additional images, hence being obvious on its face, e.g., a plurality of frames comprised in a video step 604, Fig.6)); 
the one or more neural networks identify the one or more features of the one or more objects in the one or more additional images (using more CNNs to identify object features from a plurality of images, Par.[0037]); 
the first image and the one or more features are transmitted over the network to the second computer system; and the first image and the one or more features are usable to regenerate the one or more additional images (the first image and other subsequent images comprising objects defined by features is/are transmitted over a network from a first computer to a second computer to be regenerated according to the mapped limitations at claim 1).  

Re Claim 3. (Original) Chatterji and Kim disclose, the processor of claim 2, 
Chatterji teaches about, wherein the one or more neural networks use one or more graphics processing units of the first computer system to identify the one or more features (using one or more neural networks, e.g., CNNs along with graphics processors, GPUs, in the object identification according to detected and analyzed features, Par.[0004], [0007], [0037] Fig.2).  

Re Claim 4. (Original) Chatterji and Kim disclose, the processor of claim 2, 
Chatterji teaches about, wherein the one or more features indicate anatomical aspects of the one or more objects (the person identification is determined from the subject’s respective anatomical features vs. an object e.g., a car, baggage etc. Par.[0013], [0028], Fig.6 at step 606)
Claim requires correction per 35 U.S.C. 112(b).  

Re Claim 5. (Original) Chatterji and Kim disclose, the processor of claim 2, 
Chatterji teaches about, wherein the one or more images are one or more video frames (transmitting/receiving video streams of image data comprised of video data frames, Par.[0028]-[0029],[0037],[0038],[0048], Fig.6 or 7 at 702-708, or Fig.10  at 1004, Par.[0049]).  

Re Claim 6. (Original) Chatterji and Kim disclose, the processor of claim 2, 
Chatterji teaches about, wherein the second computer system is a computing resource services provider (providing computer vision, CV services over networks, Par.[0004]).  

Re Claim 8. (Original) Chatterji discloses, a processor comprising: 
one or more circuits to use one or more neural networks on a first computer system to generate one or more images based, at least in part, on one or more features of one or more objects of the one or more images received from a second computer system. (a similar rejection is mapped at Claim 1, since the images generated at first computer may be based on objects received from another computer in reverse ordinal referencing) This claim is rejected for indefinite recitation under 35 U.SC. 112(b) and requires clarification due to ambiguous written description of the first and second computers.
In a similar art, Kim discloses a similar method and apparatus comprising multiple NNs, characterizing the objects received in images according to their features and in comparison with the trained reference image for identification as claimed in,
one or more circuits to use one or more neural networks of a first computer system to identify one or more features of one or more objects within one or more images (Fig.1), wherein the one or more features are to be used to regenerate the one or more objects of the one or more images after being transmitted over a network to a second computer system (where a plurality of circuits comprising a reconfigurable training architecture of a deep learning neural network, which includes identifying key elements at feature extraction layers Fig.4, and used in training of a CNN, Par.[0024] comprising object key-features being identified in Fig.3, {note the corrected tag numbers in parentheses to be in accord to specification} at the training set (302) comprising different object (304) classes 1-4 etc., of objects (306) being inputted to the DNN (308), to be compared to a trained image i.e., a key image (312) by which regenerating the recognized image at the output of a classifier (314) as taught in detail at Par.[0051]-[0054], where the feature extraction and classifying process is defined at Fig.4 Par.[0056]-[0059] and where the signals are transmitted/received via a network interface Par.[0047], [0071]).
  
The ordinary skilled in the art would have found obvious before the effective filing date of the application, to consider the similar disclosure of using neural networks in processing video data in codecs, and detect, identify and recognize objects or subjects in the streamed images, based on their specific features, being compressed at one computer site by using CNN prediction models then transmitted to be decrypted i.e., based on the key-points decoded in the image reconstruction process performed at a second networked computer defined in Chatterji, and recognize the computer based plurality of neural networks in Kim by which the feature extraction process known in the art to have applicability in image or character recognition, based on machine learning and training of neural networks, Par.[0003], and regenerate based on the assessed outputs to regenerate an output based on the model based training for image recognition, Par.[0028]-[0029], by which a combination of the prior arts above would have been deemed predictable.
  
Re Claim 9. (Original) Chatterji and Kim disclose, the processor of claim 8, wherein: 
Chatterji teaches about, the one or more images comprise a first image received from the second computer system (similar to claim 1, second limitation); 
Kim teaches, the one or more neural networks generate the one or more images based, at least in part, on the first image and the one or more features (the 302 classes 1- n, are based on image features according to type of objects, 306, in Fig.3 Par.[0051]-[0053]).  

Re Claim 10. (Original) Chatterji and Kim disclose, the processor of claim 9, 
Chatterji teaches about, wherein the first computer system comprises one or more parallel processing units usable by the one or more neural networks to generate the one or more images (parallel processing of features using CNN hardware 210, Par.[0070]).  

Re Claim 11. (Original) Chatterji and Kim disclose, the processor of claim 9, 
Chatterji teaches, wherein the first computer system is a computing resource services provider comprising one or more parallel processing units usable by the one or more neural networks (performing entity detection in parallel Par.[0070]).  

Re Claim 12. (Original) Chatterji and Kim disclose, the processor of claim 9, 
Chatterji teaches, wherein the one or more neural networks determine that the one or more features are usable to generate the one or more images using the first image (the CNN processing hardware 210, may use of multiple trained CNN networks, Par.[0037], Fig.2). 

 Re Claim 14. (Original) Chatterji and Kim disclose, the processor of claim 8, 
Chatterji teaches about, wherein the one or more images are one or more video frames of video data for display on one or more video output devices of the first computer system (identifying entities in frames from a video stream, Par.[0068],[0075]).  
	Kim teaches about, the video data being displayed (Fig.5, video display 510 Par.[0067]).

Re Claim 15. (Original) This claim represents the first computer system comprising one or more processors to use one or more neural networks to identify one or more features of one or more objects within one or more images being transmitted to a second computer system to be regenerated and reciting a similar apparatus performing a similar method of processing steps evidenced at claim 1 by Chatterji and Kim, hence it is rejected on the same premises mutatis mutandis.

Re Claim 16. (Currently Amended) This claim represents the first computer system comprising one or more processors to use one or more neural networks to identify one or more features of one or more objects within one or more images being transmitted to a second computer system to be regenerated and reciting a similar apparatus performing a similar method of processing steps evidenced at claim 2 by Chatterji and Kim, hence it is rejected on the same premises mutatis mutandis.

Re Claim 17. (Original) Chatterji and Kim disclose, the computer system of claim 16, 
Chatterji teaches about, wherein the one or more images are one or more frames of video data captured by one or more video capture devices for the computer system (where the captured by one or more video capture devices is comprised of frames from representing a video stream, Par.[0045], Fir.6, [0068],[0070],[0075]).  

Re Claim 19. (Original) This claim represents the first computer system wherein the second computer system is a computing resource services provider and reciting similar limiting steps in the same order as evidenced at claim 6 by Chatterji and Kim, hence it is rejected on the same premises mutatis mutandis.

Re Claim 20. (Original) This claim represents the first computer system wherein the one or more neural networks identify the one or more features using one or more parallel processing reciting similar limiting steps in the same order as evidenced at claim 10 by Chatterji and Kim, hence it is rejected on the same premises mutatis mutandis.

Re Claim 21. (Original) Chatterji and Kim disclose, the computer system of claim 15, 
Chatterji teaches about, wherein the one or more images comprise individual video frames from video data (images are composed of frames as part of a video sequence of frames Par.[0045], Fir.6, [0068],[0070],[0075]).  

Re Claim 22. (Original) Chatterji discloses, a system comprising: one or more processors to use one or more features of one or more objects of one or more images identified by one or more neural networks to generate the one or more objects of the one or more images (one or more neural networks, Par.[0037], Fig.2, using a computer vision processing system comprising neural networks Par.[0004], identifying features in images, e.g., persons, luggage by network layers running on convolutional neural networks, CNN, Par.[0003], [0013] or variably other features as face recognition, gender, age etc., at Par.[0017],[0019], i.e., of objects in one or more frames 1004 Fig.10, Par.[0068]).
In a secondary art, Kim teaches about, a system comprising; one or more processors to use one or more features of one or more objects of one or more images identified by one or more neural networks to generate the one or more objects of the one or more images (a plurality of processors Par.[0065] of a computing machine, i.e., system, Par.[0064] Fig.5, 6 and comprising a plurality of neural networks 830 in Fig.8 of a trained machine learning, to generate objects of images according to their features, per Fig.3 Par.[0006], [0051]-[0053]).
 The ordinary skilled in the art would have found obvious before the effective filing date of the application, to consider the similar disclosure of using neural networks in processing video data in codecs, and detect, identify and recognize objects or subjects in the streamed images, based on their specific features, being compressed at one computer site by using CNN prediction models then transmitted to be decrypted i.e., based on the key-points decoded in the image reconstruction process performed at a second networked computer defined in Chatterji, and recognize the computer based plurality of neural networks in Kim by which the feature extraction process known in the art to have applicability in image or character recognition, based on machine learning and training of neural networks, Par.[0003], and regenerate based on the assessed outputs to regenerate an output based on the model based training for image recognition, Par.[0028]-[0029], by which the combination of the prior arts above would have been deemed predictable.

Re Claim 23. (Original) Chatterji and Kim disclose, the system of claim 22, wherein: 
Kim teaches about, the one or more images comprise a first image received from a second computer system (Fig.3 Class 1 representing the first frame received from a computer to be used as training for the CNN per Fig.1 Par.[0036]); and 
one or more second neural networks generate the one or more objects of the one or more images based, at least in part, on the first image and the one or more features (multiple neural networks Par.[0017],[0030] e.g., stavked NNs, Par.[0048 generating the image based objects’ features of Classes 1-4, etc., Fig.3 Par.[0051]-[0053]).  

Re Claim 24. (Original) Chatterji and Kim disclose, the system of claim 23, 
Chatterji teaches about, wherein the system comprises one or more parallel processing units usable by the one or more second neural networks to generate the one or more objects of the one or more images (parallel processing of features using CNN hardware 210, Par.[0070]).

Re Claim 25. (Original) Chatterji and Kim disclose, the system of claim 23, 
Chatterji teaches about, wherein the computer system is a computing resource services provider (providing computer vision, CV services over networks, Par.[0004]) comprising one or more parallel processing units usable by the one or more second neural networks (parallel processing of features using CNN hardware 210, Par.[0070]).  

Re Claim 26. (Original) Chatterji and Kim disclose, the system of claim 23, 
Chatterji teaches about, wherein the one or more second neural networks determine that the one or more features are usable to generate the one or more objects of the one or more images from the first image (identifying features by using NNs, to generate the image matching the object Fig.2, Par.[0037]).

Re Claim 28. (Original) This claim represents the first computer system wherein the one or more images are displayed and reciting similar limiting steps in the same order as evidenced at claim 14, hence it is rejected on the same evidentiary premise mutatis mutandis.
  
Re Claim 29. (Original) This claim represents the method reciting the same limiting steps in the same order as the system of claim 15, taught by Chatterji and Kim, hence it is rejected on the same premises mutatis mutandis.

Re Claim 30. (Original) Chatterji and Kim disclose, the method of claim 29, further comprising: 
Kim teaches about, identifying a first image from the one or more images (the Class1 frame in Fig.3); 
202identifying one or more additional images from the one or more images, wherein the one or more additional images do not contain the first image (the different image of frame 312 in Fig.3); 
identifying the one or more features from the one or more additional images (identifying more features from the class 2-4 frames in Fig.3); and 
transmitting the first image and one or more features to the second computer system (transmitting the matched recognized image 314 Fig.3).

Re Claim 31. (Original) This claim represents the method reciting the same limiting steps in the same order as the system of claim 22, taught by Chatterji (using trained CNNs to detect objects at 606, to identify key-point features at CNN610 in Fig,6) along with  Kim, hence it is rejected on the same premises mutatis mutandis.

Re Claim 32. (Original) Chatterji and Kim disclose, the method of claim 30, 
Chatterji teaches about, wherein the one or more neural networks identify the one or more features using one or more parallel processing units (using parallel processing platform Par.[0070] of NNs for feature identification, Par.[019],[0020] [0037]…).  

Re Claim 33. (Original) This claim represents the method reciting the same limiting steps in the same order as the system of claim 6, 11, 19 or 25, taught by Chatterji and Kim as mapped according to the respective claims, hence it is rejected on the same premises mutatis mutandis.

Re Claim 34. (Original) Chatterji and Kim disclose, the method of claim 30, 
Chatterji teaches about, wherein the one or more features are keypoints indicating information about the one or more objects of the one or more additional images (the features being represented by keypoints for the objects detected, Par.[0073]).  
Kim teaches about identifying key elements used in the NNs, (Par.[0024]).

Re Claim 35. (Original) This claim represents the method reciting the same limiting steps in the same order as the system of claim 14, 17 or 28, taught by Chatterji and Kim as mapped according to the respective claims, hence it is rejected on the same premises mutatis mutandis.

Re Claim 36. (Original) This claim represents the method reciting the same limiting steps in the same order as the system of claim 22 taught by Chatterji and Kim as mapped according to the respective claims, hence it is rejected on the same premises mutatis mutandis.

Re Claim 37. (Original) Chatterji and Kim disclose, the method of claim 36, further comprising: 
Chatterji teaches about, identifying a first image based, at least in part, on the one or more images (determining input images from the video stream to the network input, Par.[0038]); and 
generating the one or more images based, at least in part, on the first image and the one or more features of the one or more objects (generating by neural networks, NNs processing the input image 602 and based on the faces/object features/keypoints identified, generating the image/s 612, per Fig.6, 8 Par.[0045]-[0048]).
Kim also teaches about, generating the one or more images based, at least in part, on the first image and the one or more features of the one or more objects (generating the first image 306 or 312 based on the object features identified from the image, at the output of the NN network, 314, Fig.3 Par.[0051]-[0053]). 

Re Claim 38. (Original) Chatterji and Kim disclose, the method of claim 37, 
Kim teaches about, wherein the one or more images are video frames of video data received over a network and the first image is an initial video frame of the video data (where the first image frame i.e., initial frame e.g.,1, is part of the video sequence of identified classes of images, 1-4, in Fig.3 Par.[0051]-[0053]).  

Re Claim 39. (Original) (Original) Chatterji and Kim disclose, the method of claim 37, 
Chatterji teaches about, wherein the one or more features of the one or more objects of the one or more images are keypoints indicating information about locations in the one or more images comprising the one or more objects (the object’s features or keypoints indicate the object’s identity and location in the frame, Par.[0048], Fig.7, [0073]).  

Re Claim 41. (Original) Chatterji and Kim disclose, the method of claim 37, 
Chatterji teaches about, wherein the one or more images are generated by one or more second neural networks (one or more images are fed to a second NN to generate images, Fig.6 Par.[0045]).  

Re Claim 42. (Original) Chatterji and Kim disclose, the method of claim 41, 
Chatterji teaches about, wherein the one or more second neural networks use one or more parallel processing units to facilitate generation of the one or more images (using parallel processing Par.[0070]).  

Re Claim 43. (Original) Chatterji and Kim disclose, the method of claim 36, 
Chatterji teaches about, wherein the one or more images are received over a network from a computing resource services provider comprising one or more second neural networks to generate the one or more objects of the one or more images (receiving over a communication network one or more images being fed to a second NN to generate images, Fig.6 Par.[0045]).  

5.	Claim 7, 13, 18, 27, 40 are rejected under 35 U.S.C. 103 as being obvious over Chatterji and Kim in view of Hamid Sheikh et al., (hereinafter Sheikh) (US 2019/0246130).

Re Claim 7. (Original) Chatterji and Kim disclose, the processor of claim 2, but do not expressly teach about, wherein the first image is determined from the one or more images based, at least in part, on a request from the second computer system.
Sheikh teaches about, (disclosing a second computer system requesting computer vision, CV data from the first computer, Fig.7 Par.[0059],[0063], [0071]). 
The ordinary skilled would have found obvious to consider the common video processing methods for computer vision, CV, by using a plurality of CNNs and GPUs to code video data and communicate over networks disclosed by Chatterji and in consideration to specific CNN algorithms where the output video generated is also including metadata specific to the encoding method or the event detection and object features being communicated by the first computer to a second, as well as being requested by the second computer from the first , e.g., a decoder, in order to reduce the bandwidth as found in Sheikh, hence deeming the combination predictable.  

Re Claim 13. (Original) Chatterji and Kim disclose, the processor of claim 12, but do not expressly teach about, wherein the first image is determined from the one or more unusable images based, at least in part, on a request from the second computer system.
Sheikh teaches about, wherein the first computer system requests a second image from the second computer system if the one or more features are not usable to generate the one or more images using the first image (disclosing a second computer system requesting computer vision, CV data from the first computer, Fig.7 Par.[0059],[0063], [0071]). 
The ordinary skilled would have found obvious to consider the common video processing methods for computer vision, CV, by using a plurality of CNNs and GPUs to code video data and communicate over networks disclosed by Chatterji and in consideration to specific CNN algorithms where the output video generated is also including metadata specific to the encoding method or the event detection and object features being communicated by the first computer to a second, as well as being requested by the second computer from the first , e.g., a decoder, in order to reduce the bandwidth as found in Sheikh, hence deeming the combination predictable.

Re Claim 18. (Original) This claim represents the first computer system comprising one or more processors to use one or more neural networks to identify one or more features of one or more objects within one or more images being transmitted to a second computer system to be regenerated and reciting a similar apparatus performing a similar method of processing steps evidenced at claim 7 by Chatterji, Kim and Sheikh, hence it is rejected on the same premises mutatis mutandis.

Re Claim 27. (Original) This claim represents the first computer system comprising one or more processors to use one or more neural networks reciting a similar system performing a similar method of processing steps evidenced at claim 13 taught by Sheikh, hence it is rejected on the same premises mutatis mutandis.

Re Claim 40. (Original) This claim represents the first computer method comprising one or more processors to use one or more neural networks to identify one or more features of one or more objects within one or more images being transmitted to a second computer system to be regenerated and reciting a similar apparatus performing a similar method of processing steps evidenced at claim 7 by Chatterji, Kim and Sheikh, hence it is rejected on the same premises mutatis mutandis.

6.	Claim 44-74are rejected under 35 U.S.C. 103 as being obvious over Chatterji and Kim in view of Shan Li et al., (hereinafter Li) (US 2020/0280717).

Re Claim 44. (Original) Chatterji discloses, a processor comprising: one or more circuits to use compressed information (an encoder 208, compressing image data Par.[0038]) generating one or more objects of one or more images based, at least in part, on one or more features of the one or more objects identified using one or more neural networks (generating by neural networks, NNs processing the input image 602 and based on the faces/object features/keypoints identified by query 622 with generating the image/s 612, per Fig.6, 8 on a second CNN, Par.[0045]-[0048]).
However, Kim further emphasizes the use of multiple training machines as in, using one or more neural networks (multiple NNs applied to multiple classes 304, per Fig.3 Par.[0051]-[0053]),
The ordinary skilled in the art would have found obvious before the effective filing date of the application, to consider the similar disclosure of using neural networks in processing video data in codecs, and detect, identify and recognize objects or subjects in the streamed images, based on their specific features, being compressed at one computer site by using CNN prediction models then transmitted to be decrypted i.e., based on the key-points decoded in the image reconstruction process performed at a second networked computer defined in Chatterji, and recognize the computer based plurality of neural networks in Kim by which the feature extraction process known in the art to have applicability in image or character recognition, based on machine learning and training of neural networks, Par.[0003], and regenerate based on the assessed outputs to regenerate an output based on the model based training for image recognition, Par.[0028]-[0029], by which the combination of the prior arts above would have been deemed predictable.
Furthermore, in order to address the technology disclosed in Chatterji and Kim for addressing various use-case applications, it is determined that;
the art to Li teaches about, one or more circuits (Par.[0231]) to use compressed information (coding the images by coding i.e., compressing by encoding/decoding technique Par.[0229], [0231] Fig.9, 12) for teleconferencing by at least generating one or more objects of one or more images based, at least in part, on one or more features of the one or more objects identified using one or more neural networks (using convolutional neural networks to generate objects based on feature identification Par.[0087]-[0089], [0093], [0096] Fig.9, 12, to be used in video conferencing, i.e., teleconference applications, Par.[0039],[0042]).
One of ordinary skill in the art would have found obvious before the effective filing date of the application, to consider the similar disclosure of using neural networks in processing video data in codecs, and detect, identify and recognize objects or subjects in the streamed images, based on their specific features, being compressed at one computer site by using CNN prediction models then transmitted to be decrypted i.e., based on the key-points decoded in the image reconstruction process performed at a second networked computer defined in Chatterji, and recognize the computer based plurality of neural networks in Chatterji Par.[0045]) along with Kim and Li using the same neural network based image coding by feature identification process known in the art to have applicability in multiple fields including video conferencing, e.g., in teleconferencing and relying on machine learning and training of neural networks generating/regenerating the objects or subjects in the images based on the assessed outputs, wherein such combination of similar arts being widely applied in video/image processing would have been deemed predictable.
  
Re Claim 45. (Original) (Original) Chatterji, Kim and Li disclose, the processor of claim 44, wherein: 
Chatterji teaches about, a sender computer system identifies the one or more features of the one or more objects of the one or more images using the one or more neural networks; 
the sender computer system transmits, over a network, the one or more features to a receiver computer system; and 
the receiver computer system generates the one or more images using one or more second neural networks based, at least in part, on the one or more features and a first image (a second CNN is taught at Par.[0045 Fig.6, with the remaining limitations being mapped in all at claim 1, hence rejected mutatis mutandis).
Li teaches about, (a transmitting i.e., a sender computer station 102, Fig.1 Par.[0231], identifying and extracting from a classification portion of an image, Par.[0086],[0181],[0182] using one or more neural networks, NNs, Par.[0087]-[0089], over a communication network  to a receiver 106 Par.[0233])  

Re Claim 46. (Original) This claim represents the system disclosed by Chatterji, Kim and Li comprising the processor relying on a memory storing specific user-application software by using neural networks, and performing the same process according to claims 6, 19, 25 or 43, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 47. (Original) This claim represents the system disclosed by Chatterji, Kim and Li comprising the processor relying on a memory storing specific user-application software by using neural networks, and performing the same process according to claims 10, 11, 20, 24, 25, 32 or 42, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 48. (Original) Chatterji, Kim and Li disclose, the processor of claim 45, 
Chatterji teaches about, wherein the one or more second neural networks generate the one or more objects of the one or more images using one or more parallel processing units (using parallel processing platform Par.[0070] of NNs for feature identification, Par.[019],[0020] [0037]…).  

Re Claim 49. (Original) Chatterji, Kim and Li disclose, the processor of claim 45, 
Kim teaches about, wherein the first image is a previously stored image on the receiver computer system, the first image comprising the one or more objects (the previously stored image 312 in fig.3 Par.[0077]).  

Re Claim 50. (Original) Chatterji, Kim and Li disclose, the processor of claim 45, 
Chatterji teaches about, wherein the first image is transmitted, by the sender computer system, over the network to the receiver computer system (Abstract, or Par.[0004],[0005], [0038], Fig.3, [0039], Fig.4 [0040]).  

Re Claim 51. (Original) This claim represents the system disclosed by Chatterji, Kim and Li comprising the processor relying on a memory storing specific user-application software (storing the software in memory 204 Fig.2 Par.[0046], related to CNN processing and video-conferencing Par.[0049] Fig.4, [0231]) by using neural networks, and performing the same process according to claim 44, hence it is rejected on the same evidentiary premise mutatis mutandis. 

Re Claim 52. (Original) This claim represents the system disclosed by Chatterji, Kim and Li comprising the processor relying on a memory storing specific user-application software by using neural networks, and performing the same process according to claim 2 or 16, hence it is rejected on the same evidentiary premise mutatis mutandis. 

Re Claim 53. (Original) This claim represents the system disclosed by Chatterji, Kim and Li comprising the processor relying on a memory storing specific user-application software by using neural networks, and performing the same process according to claim 17 or 35, hence it is rejected on the same evidentiary premise mutatis mutandis. 

Re Claim 54. (Original) This claim represents the system disclosed by Chatterji, Kim and Li disclosing the conferencing application (generate objects based on feature identification Par.[0087]-[0089], [0093], [0096] Fig.9, 12, to be used in video conferencing, i.e., teleconference applications, Par.[0039],[0042]) comprising the processor relying on a memory storing specific user-application software by using neural networks, and performing the same process according to claim 7 or 40, hence it is rejected on the same evidentiary premise mutatis mutandis. 

Re Claim 55. (Original) This claim represents the system disclosed by Chatterji, Kim and Li comprising the processor relying on a memory storing specific user-application software by using neural networks, and performing the same process according to claim 10, 11, 16, 24, 25, 32, 42, 47 or 48, hence it is rejected on the same evidentiary premise mutatis mutandis. 

Re Claim 56. (Original) This claim represents the system disclosed by Chatterji, Kim and Li comprising the processor relying on a memory storing specific user-application software (storing the software in memory 204 Fig.2 Par.[0046], related to CNN processing and video-conferencing Par.[0049] Fig.4, [0231]) by using neural networks, and performing the same process according to claim 51, hence it is rejected on the same evidentiary premise mutatis mutandis. 

Re Claim 57. (Original) This claim represents the system disclosed by Chatterji, Kim and Li comprising the processor relying on a memory storing specific user-application software (storing the software in memory 204 Fig.2 Par.[0046], related to CNN processing and video-conferencing Par.[0049] Fig.4, [0231]) by using neural networks, and performing the same process according to claim 52, being deemed obvious in view of the ordinary skilled that once the user software is related CNN processing the video data based on one or more features received, the using the video conference software would have performed according with its designation (absent any algorithmic functions in specification intending otherwise) in conformance to the communication protocols implied (Li: Par.[0038],[0042], [0044]-[0045], or [0233]) hence it is rejected on the same evidentiary premise mutatis mutandis. 

Re Claim 58. (Original) This claim represents the system disclosed by Chatterji, Kim and Li comprising the processor relying on parallel processing and using neural networks, and performing the same process disregarding the use-case according to claim 10, 11, 20, 24, 25, 32, 42, 47, 48 or 55 hence it is rejected on the same evidentiary premise mutatis mutandis. 

Re Claim 59. (Original) This claim represents the system disclosed by Chatterji, Kim and Li comprising the processor relying on parallel processing and using neural networks, and performing the same process disregarding the use-case according to claim 12, 13, 26 or 27 hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 60. (Original) This claim represents the system disclosed by Chatterji, Kim and Li comprising the processor relying on parallel processing and using neural networks, and performing the same process disregarding the use-case according to claim 13 or 27 hence it is rejected on the same evidentiary premise mutatis mutandis.


Re Claim 61. (Original) This claim represents the system disclosed by Chatterji, Kim and Li comprising the processor relying on parallel processing and using neural networks, and performing the same process disregarding the use-case according to claim 10, 11, 20, 24, 25, 32, 42, 47, 48 or 55 hence it is rejected on the same evidentiary premise mutatis mutandis. 

Re Claim 62. (Original) This claim represents the system disclosed by Chatterji, Kim and Li comprising the processor relying on parallel processing and using neural networks, and performing the same process disregarding the use-case according to claim 10, 11, 20, 24, 25, 32, 42, 47, 48 or 55 and transmits over a network the images to a client system according to claim 46, hence it is rejected on the same evidentiary premise mutatis mutandis. 

Re Claim 63. (Original) This claim represents the method of the processor claim 44, taught by Chatterji, Kim and Li and similarly reciting the using compressed information for teleconferencing by at least generating one or more objects of one or more images based, at least in part, on one or more features of the one or more objects identified using one or more neural networks, hence it is rejected on the same evidentiary premise mutatis mutandis.  

Re Claim 64. (Original) This claim represents the method of the processor claim 45, taught by Chatterji, Kim and Li and similarly reciting the using compressed information for teleconferencing by at least generating one or more objects of one or more images based, at least in part, on one or more features of the one or more objects identified using one or more neural networks, hence it is rejected on the same evidentiary premise mutatis mutandis.  

Re Claim 65. (Original) This claim represents the method of the processor claim similarly taught by Chatterji, Kim and Li and reciting the using compressed information for teleconferencing by at least generating one or more objects of one or more images based, at least in part, on one or more features of the one or more objects identified using one or more neural networks per claims 6, 19, 25 or 43, hence it is rejected on the same evidentiary premise mutatis mutandis.  

Re Claim 66. (Original) This claim represents the method of Chatterji, Kim and Li comprising the processor relying on a memory storing specific user-application software by using parallel processing of neural networks, and performing the same limitations according to to at least claims 10, 11, 20, 24, 25, 32 or 42, hence it is rejected on the same evidentiary premise mutatis mutandis.

 Re Claim 67. (Original) This claim represents the method of Chatterji, Kim and Li comprising the processor relying on a memory storing specific user-application software by using parallel processing of neural networks, and performing the same limitations according to at least claims 10, 11, 20, 24, 25, 32 or 42, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 68. (Original) This claim represents the method of Chatterji, Kim and Li comprising the processor relying on a memory storing specific user-application software by using parallel processing of neural networks, and performing the same limitations according to at least claims 6, 19, 25 or 43 where the client is the receiver, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 69. (Original) This claim represents the method of Chatterji, Kim and Li comprising the processor relying on a memory storing specific user-application software by using parallel processing of neural networks, and performing the same limitations according to at least claims 54, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 70. (Original) This claim represents the method of Chatterji, Kim and Li comprising the processor relying on a memory storing specific user-application software by using parallel processing of neural networks, and performing the same limitations according to at least claims 49, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 71. (Original) Chatterji, Kim and Li disclose, the method of claim 64, 
Chatterji teaches about, wherein the one or more neural networks generate one or more second images based, at least in part, on the one or more images, the one or more second images comprising one or more modifications to the one or more images (applying modifications by the neural network to the regions in video frames, Par.[0045]).  

Re Claim 72. (Original) Chatterji, Kim and Li disclose, the method of claim 71, 
Chatterji teaches about, wherein the one or more modifications comprise adding one or more second objects to the one or more images (the alternative objects resulting from the modification, Par.[0045]).  

Re Claim 73. (Original) Chatterji, Kim and Li disclose, the method of claim 71, 
Chatterji teaches about, wherein the one or more modifications comprise rotating the one or more objects in the one or more images (modifying the objects by applying rotation Par.[0045]).  

Re Claim 74. (Original) Chatterji, Kim and Li disclose, the method of claim 71, 
Chatterji teaches about, wherein the one or more modifications comprise adjusting the one or more features of the one or more objects (adjusting the features by constructing and updating the graph and creating new nodes by identifying and adding unique features to the social graph, Par.[0068] steps 1002-1012 in Fig.10).



Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/